                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTER DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               C.A. No.: 5:19-cv-147

KYDRA MANUEL-CLARK,

Plaintiff,

        vs.

MANPOWERGROUP SHORT-TERM DISABILITY PLAN,

            Defendant.
_______________________________________________


                                          Preliminary Statement

        Plaintiff brings this action under the Employee Retirement Income Security Act (ERISA)

29 U.S.C. § 1132(a)(1)(B) to seek entitlement and payment of short term disability (STD)

benefits under a self-funded short term disability policy issued by the Manpowergroup Short

Term Disability Plan.

                                               Parties

        1.      Plaintiff is a citizen and resident of Fayetteville, North Carolina which is in

Cumberland County.

        2.      Defendant is a self-funded benefit plan organized and existing pursuant to 29

U.S.C.S. § 1132. Upon information and belief, Defendant is an employee benefit plan providing

benefits for the employees of Manpowergroup Us, Inc.

                                      Jurisdiction and Venue

        3.      In this matter, Plaintiff seeks short term disability benefits under an ERISA plan

pursuant to 29 U.S.C. § 1132(a)(1)(B). This Court has jurisdiction to hear this matter based upon




                                       Page 1 of 4
              Case 2:19-cv-01573-PP Filed 04/15/19 Page 1 of 4 Document 1
a federal question. Defendant is subject to jurisdiction in this court because it has more than

minimum contacts with this forum (see 29 U.S.C. § 1132(e)).

       4.         Venue in the Eastern District of North Carolina is appropriate by virtue of

Plaintiff’s residence and Defendant’s presence and doing business in this District.

                                           Factual Allegations

       5.         In 2018, Plaintiff was employed with Manpowergroup Us, Inc., and as an

employee of Manpowergroup Us, Inc., Plaintiff was provided with STD coverage via a plan

which was fully funded by Manpowergroup Us, Inc.

       6.         Plaintiff became disabled because of certain problems from which she suffered.

Plaintiff was forced to cease working and she filed a claim for STD benefits.

       7.         Defendant denied Plaintiff’s claim effective November 3, 2018 through Plaintiff’s

return to work.

       8.         Plaintiff appealed the STD denial and fully exhausted administrative remedies,

but Defendant has failed and refused to provide additional STD benefits.

                                    For a First Cause of Action
                         For Benefits Pursuant to 29 U.S.C. § 1132(a)(1)(B)

       9.         Plaintiff incorporates all prior allegations, where not inconsistent, as if fully set

forth herein.

       10.        Plaintiff respectfully requests that this Court consider the administrative record

compiled in this case and any other evidence relevant to any factors discussed by Champion v.

Black & Decker, 550 F.3d 353 (4th Cir. 2008), if applicable and depending on the standard of

review, and declare, pursuant to 29 U.S.C. §1132(a)(1)(B), that Plaintiff is entitled to the STD

benefits which she seeks under the terms of the plan. In the event that the court reviews the

record and/or other relevant information and determines that the Defendant abused its discretion



                                      Page 2 of 4
             Case 2:19-cv-01573-PP Filed 04/15/19 Page 2 of 4 Document 1
or that its decision is not supported by the record, but that the substance of the record might not

support Plaintiff’s entitlement to benefits then Plaintiff respectfully asks that, in the event of such

a finding, that the court exercise its inherent power to remand Plaintiff’s claim for a “full and

fair” review by the appropriate claim fiduciary Defendant. Should the court award Plaintiff any

part of the relief requested, Plaintiff additionally prays that the Court award her attorney’s fees

and costs pursuant to 29 U.S.C. §1132(g).

       WHEREFORE, having fully stated her complaint against the Defendant, Plaintiff prays

for:

       1.      A declaration of entitlement to the short term disability benefits she seeks

               pursuant to 29 U.S.C. §1132(a)(1)(B);

       3.      Attorney’s fees and costs pursuant to 29 U.S.C. §1132(g); and

       4.      Such other and further relief as this Court deems just and proper, including pre-

               judgment interest on all benefits due from the point at which benefits were

               payable through the time of judgment.



                                               s/M. Leila Louzri________________________
                                               M. Leila Louzri, Esq.
                                               North Carolina Bar #: 48743
                                               FOSTER LAW FIRM, LLC
                                               601 E. McBee Ave., Ste. 104
                                               Greenville, South Carolina 29601
                                               (864) 242-6200
                                               (864) 233-0290 (facsimile)
                                               E-mail:       llouzri@fosterfoster.com

                                               s/Ryan P. Alderson_________________
                                               Ryan P. Alderson, Esq.
                                               North Carolina Bar #: 53909
                                               FOSTER LAW FIRM, LLC
                                               601 E. McBee Ave., Ste. 104
                                               Greenville, South Carolina 29601



                                     Page 3 of 4
            Case 2:19-cv-01573-PP Filed 04/15/19 Page 3 of 4 Document 1
                                    (864) 242-6200
                                    (864) 233-0290 (facsimile)
                                    E-mail: ralderson@fosterfoster.com


Date: April 15, 2019                Attorneys for Plaintiff




                                   Page 4 of 4
          Case 2:19-cv-01573-PP Filed 04/15/19 Page 4 of 4 Document 1
